DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHAE et al. (US 2018/0115970).
With regard claim 1, CHAE et al. discloses a transmitting method (Fig.12 elements 22-24 and para.121-123 and para.102), the transmitting method comprising:
assigning, to each of a plurality of antenna ports (Fig.12 elements 25 and para.116, where the antenna ports are at left and right doors, and on the roof of a vehicle) arranged at different locations (para.116, where the location of each antenna port can be at left and right doors, and on the roof of a vehicle), a unique 
With regard claim 2, CHAE et al. further discloses wherein the plurality of antenna ports are mounted to the vehicle or the UE at different locations (para.116-117) and are controlled by at least one processor (Fig.12 element 23 and para.126, and para.128, 132 and 135) of the vehicle or the UE (para.116-117). 
With regard claim 3, CHAE et al. further discloses wherein: 
each resource is a frequency resource, a time resource or a code resource (para.117, where a separate resource region (time or frequency) may be used according to usage of the antenna.); or 
each antenna port is assigned, depending on its location, a different frequency band or sub-band, a different time period or slot, and/or a different code (para.117, where since several antennas are mounted in a vehicle (antennas are mounted in left and right doors, or on the roof (para.116)), one UE is considered as being used from the viewpoint of a cellular network, but resource regions which differ according to antenna may be used,).
With regard claim 5, CHAE et al. further discloses when transmitting the signal using at least one of the antenna ports, include identification information (para.117, where a UE ID may be assigned according to antenna or usage of the antenna to regard a vehicle as having a plurality of UEs mounted therein) of the transmitting device into the signal.
With regard claim 6, CHAE et al. further discloses when transmitting the signal with using distance information between an antenna port and at least one other antenna port (para.116, where the antennas mounted in the doors may be used for high-speed communication between vehicles traveling in the same direction such as measurement of a distance from another vehicle or lane level positioning).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CHAE et al. (US 2018/0115970) in view of Kang et al. (US 2016/0275790).
With regard claim 4, CHAE et al. further discloses wherein: a first set of the antenna ports is arranged in a first spatial area (para.116, where antennas are mounted in left and right doors) is assigned a first logical subset of the resources (para.116-117, where the antennas mounted in the doors may be used for high-speed communication between vehicles traveling in the same direction and a separate resource region (time or frequency) may be used according to usage of the antenna), and a second antenna port is arranged in a second spatial area (para.116, where an antenna may be formed on the roof of a vehicle) is assigned a second logical subset of the resources (para.116-117, where the antenna formed on the roof of the vehicle is used to perform communication with infrastructure and a separate resource region (time or frequency) may be used according to usage of the antenna).
CHAE et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching a second set of the antenna ports is arranged in a second spatial area.
	However, Kang et al. teaches a second set of the antenna ports (para.175, where the antenna arrays can be considered as a set of antenna ports since each antenna can be considered as an antenna port (para.77 of the instant application - where each antenna port 101 may for instance be a signal antenna element, an antenna array)) is arranged in a second spatial area 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include a second set of the antenna ports is arranged in a second spatial area as taught by Kang into CHAE’s transmitter device to mount the antenna arrays (antenna ports) to the top roof to the vehicle (para.116-117, Chae et al.) so as to be adjusted in consideration of the signal transmission direction or the signal linearity.
Claims 7 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over CHAE et al. (US 2018/0115970).
With regard claim 7, Chae et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein the signal comprises a reference signal (RS).
However, Chat et al, teaches wherein the signal comprises a reference signal (RS) (para.55-56) in order to compensate for the distortion of the received signal using channel information (para.55).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the signal comprises a reference signal (RS) as taught by Chat et al. (para.55) into Chat’s transmitting device (Fig.12 and para.117,126) so as to compensate for the distortion of the received signal using channel information.
With regard claim 9, Chae et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein: at least one antenna port is configured to transmit and receive signals at the same time.
	However, Chat et al, teaches wherein: at least one antenna port is configured to transmit and receive signals at the same time (Fig.5(a) and para.70-71, 74 and 88, where MIMO is known to transmit and receive signals at the same time) in order to increase theoretical capacity (para.70).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein: at least one antenna port is configured to transmit and receive signals at the same time as taught by Chat et al. (para.70-71) into Chat’s transmitting device (Fig.12 and para.117,126) so as to compensate for the distortion of the received signal using channel information.
Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Teyeb et al. (US 2013/0084884) in view of Ng et al. (US 2013/0279437).
With regard claim 8, Teyeb et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein: at least one antenna port is assigned multiple unique resources to transmit different signals at the same time; or the at least one antenna port is configured to transmit different signals with separate beams.
However, Ng et al. teaches the at least one antenna port is configured to transmit different signals with separate beams (para.50, where transmitter 405 may also perform spatial multiplexing via layer mapping to different antennas in 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include the received one of the signals based on a resource from a set of resources for signal transmission as taught by Ng et al. into Teyeb’s UE 850 (Fig.8a) in order to transmit signals in multiple different beams.
Claims 10 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Teyeb et al. (US 2013/0084884) in view of CHAE et al. (US 2018/0115970).
With regard claim 10, Teyeb et al. discloses a receiving method, comprising:
determining position or orientation information of a transmitting device of a signal (para.141) received by at least one antenna element (Fig.8a element 813 and para.139) based on a resource from a set of resources for signal transmission.
Teyeb et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching the received one of the signals based on a resource from a set of resources for signal transmission.
However, CHAE et al. teaches the received one of the signals based on a resource from a set of resources for signal transmission (para.95 and 117) in order to decrease detection complexity (para.117). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include the received one of the signals based on a resource from a set of resources for signal transmission as taught by 
With regard claim 11, Teyeb et al. further discloses wherein the at least one processor is configured to determine the position and/or orientation information of the transmitting device based on the angle of arrival (para.141, where the location may be determined based on at least one of: a measurement of a propagation delay between the UE and the radio network node; and an AoA (Angle of Arrival) of a signal received from the UE.)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 1, 8-9, 9, 9 and 10 of U.S. Patent No. 10,904,726.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader application claim would have been obvious in view of the narrower issued claim.  
With regard claims 1-13, which are system claims related to claims 1-7, 1, 8-9, 9, 9 and 10 of the US 10,904,726, all limitations are contained in claims 1-7, 1, 8-9, 9, 9 and 10 of the US 10,904,726. The explanation of all the limitation is already addressed in the above paragraph.
Claim 1 of U.S. Patent No. 10,904,726 and instant application recites the limitations—
U.S. Patent No. 10,904,726
Instant Application
Claim 1
A transmitting device, the transmitting device comprising:
Claim 1 
A transmitting method, the method comprising:
a plurality of antenna ports;
each antenna port is assigned, depending on its location on the device, a unique resource from a set of resources for transmission of a signal; and
assigning, to each of a plurality of antenna ports arranged at different a unique resource from a set of resources for signal transmission based on the respective location of the antenna port.

is assigned multiple unique resources to transmit different signals at the same 
time, and/or the at least one antenna port is configured to transmit different signals with separate beams.







Claim 9 of U.S. Patent No. 10,904,726 and instant application recites the limitations—
U.S. Patent No. 10,904,726
Instant Application
Claim 9
A receiving device, comprising:
Claim 1 
A receiving method, the method comprising:
at least one antenna element configured 

at least one processor configured to determine position and/or orientation information of a transmitting device of a received one of the signals based on a resource from a set of resources for signal transmission;



determining position or orientation information of a transmitting device of a signal received by at least one antenna element based on a resource from a set of resources for signal transmission.

the angle of arrival;

the receiving device configured to: determine a first angle of arrival of the signal received by at least one of the antenna elements and a second angle of arrival of the same signal received by at least a second one of the antenna elements; and

wherein the at least one processor is configured to determine the position and/or orientation information of the 



It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before.  See In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (BdPatApp&Int 1970); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Conclusion
Reference(s) *** and *** are cited because they are put pertinent to the ***. However, none of references teach detailed connection as recited in claim. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633